Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 7/19/2021 has been entered. Claims 1-20 remain pending in the application. Claims 1, 11, 16-17, and 19-20 have been amended, no claims have been cancelled, and no claims have been added. Additionally, Applicant’s amendments to the specification and claims overcome the objections previously set forth in the Non-Final Office Action mailed 3/30/2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claim 16 is objected to because of the following informalities: in line 13, “wherein the controller further configured to” should read “wherein the controller is further configured to”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US20150209905A1), hereinafter Matthews, in view of Sachs et al. (US20170252828A1), hereinafter Sachs.
Regarding claim 1, Matthews teaches (Fig. 11) an additive manufacturing system (1100) comprising: an additive manufacturing tool (120) configured to receive a wire (140) and to apply a plurality of droplets of the wire to a part (115) comprising a plurality of layers, each layer comprising one or more droplets; a wire feeder (160) configured to move the wire to and away from the part; and a controller (195) comprising one or more control circuits and configured to determine at least one of: a temperature of a region of the part upon which a droplet of the plurality of droplets is to be applied; and a geometric characteristic of the part associated with the region, wherein the controller is further configured to: adjust an operational characteristic of the system in response to at least one of the temperature or the geometric characteristic; and control formation and application of each droplet of the plurality of droplets to the part, based on at least one of the temperature or the geometric characteristic, wherein the plurality of droplets is configured to build up the part ([0070]-[0073]).
Matthews does not teach adjusting an operational characteristic of the system to form droplets of the plurality of droplets with varying sizes and controlling application of the droplets with varying sizes.
Sachs teaches (Fig. 1) an additive manufacturing system (three-dimensional printer 100) wherein an operational characteristic of the system is adjusted to form a plurality of droplets (liquid metal 112’) with varying sizes and controlling the application of the droplets (112’) with varying sizes ([0036]-[0037]; [0084]; [0091]). Sachs teaches adjusting an operational characteristic of the system to form droplets of the plurality of droplets with varying sizes and controlling application of the droplets 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Matthews to incorporate the teachings of Sachs to include adjusting an operational characteristic of the system to form droplets of the plurality of droplets with varying sizes and controlling application of the droplets with varying sizes. Doing so enables depositing metal on the surface of the object being manufactured with a greater degree of accuracy.
Regarding claim 2, Matthews further teaches (Fig. 11) that the controller (195) is further configured to: receive one or more three-dimensional models of the part (115); and adjust a wire feeder speed or a wire feeder direction of the wire feeder (160) based on one or more of the three-dimensional models ([0072]).
Regarding claim 3, Matthews further teaches (Fig. 11) that the controller (195) is further configured to: receive a thermal model of the part (115); receive data from a sensor (1120); and adjust the operational characteristic based on the model or the data ([0071]).
Regarding claim 4, Matthews further teaches that the thermal model comprises a plurality of stored temperature values ([0071]).
Regarding claim 5, Matthews further teaches (Fig. 11) that the controller (195) is further configured to communicate sensor data to one or more remote systems via an interface to update the one or more of the three dimensional models ([0070]-[0073]).
Regarding claim 6, Matthews further teaches (Fig. 11) that the sensor (1120) comprises one or more of an optical sensor, a laser scanner, an infrared sensor, an ultrasound sensor, a mechanical sensor, or a thermal sensor ([0073]).
Regarding claim 7, Matthews further teaches (Fig. 11) that the operational parameter corresponds to an operational parameter of the additive manufacturing tool (120), the controller (195) 
Regarding claim 8, Matthews further teaches that the operational parameter comprises a travel speed, a power output, a process mode, a deposition path, a deposition sequence, or a tool angle ([0072]).
Regarding claim 9, Matthews further teaches (Fig. 11) that the additive manufacturing tool (120) is configured to operate on a motorized control system configured to position the additive manufacturing tool relative to the part (115) based on the one or more three- dimensional models or the temperature ([0026], [0038], [0044]).
Regarding claim 10, Matthews further teaches that the motorized control system is configured to operate on a computer numerical control (CNC) platform or a robotic welding platform ([0023]-[0024]).
Regarding claim 11, Matthews further teaches (Fig. 11) an additive manufacturing system (1100), comprising: an additive manufacturing tool (120) configured to receive a wire (140) and to apply a plurality of droplets of the wire to a part (115) comprising a plurality of layers, each layer comprising one or more droplets; a wire feeder (160) configured to move the wire to and away from the part; and a controller (195) comprising one or more control circuits configured to determine at least one of: a temperature of a region of the part upon which a droplet of the plurality of droplets is to be applied; and a geometric characteristic of the part associated with the region, wherein the controller is further configured to:
 adjust an operational characteristic of the wire feeder in response to at least one of the temperature or the geometric characteristic; and control formation and application of each droplet of 
Matthews does not teach adjusting an operational characteristic of the system to form droplets of the plurality of droplets with varying sizes and controlling application of the droplets with varying sizes.
Sachs teaches (Fig. 1) an additive manufacturing system (three-dimensional printer 100) wherein an operational characteristic of the system is adjusted to form a plurality of droplets (liquid metal 112’) with varying sizes and controlling the application of the droplets (112’) with varying sizes ([0036]-[0037]; [0084]; [0091]). Sachs teaches adjusting an operational characteristic of the system to form droplets of the plurality of droplets with varying sizes and controlling application of the droplets with varying sizes as it enables depositing metal on the surface of the object being manufactured with a greater degree of accuracy ([0091] lines 1-10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Matthews to incorporate the teachings of Sachs to include adjusting an operational characteristic of the system to form droplets of the plurality of droplets with varying sizes and controlling application of the droplets with varying sizes. Doing so enables depositing metal on the surface of the object being manufactured with a greater degree of accuracy.
Regarding claim 12, Matthews further teaches (Fig. 11) that the controller (195) is further configured to determine the temperature of the region based on a property of a material of the wire (140), a measured temperature at the region, or a power output from the additive manufacturing tool ([0071]).
Regarding claim 13, Matthews further teaches (Fig. 11) that the geometric characteristic of the part (115) comprises a thickness, a length or a width ([0073]).
claim 14, Matthews further teaches (Fig. 11) that the wire feeder (160) comprises a reciprocating system configured to mechanically oscillate the wire to and away from the part at an oscillation frequency based in part on the temperature or the geometric characteristic of the part ([0023]-[0024]).
Regarding claim 15, Matthews further teaches (Fig. 11) that the additive manufacturing tool (120) is a welding-type tool to supply the plurality of droplets by melting the wire by creating an arc between the wire and the part ([0021]).
Regarding claim 16, Matthews further teaches (Fig. 11) an additive manufacturing system (1100), comprising: an additive manufacturing tool (120) configured to receive a wire (140) and to apply a plurality of droplets of the wire to a part (115) comprising a plurality of layers, each layer comprising one or more droplets; a welding type power supply (130) to provide power to heat the wire to create droplets of the plurality of droplets; a wire feeder (160) configured to move the wire to and away from the part; and a controller (195) comprising one or more control circuits configured to determine at least one of: a temperature of a region of the part upon which a droplet of the plurality of droplets is to be applied; and a geometric characteristic of the part associated with the region, wherein the controller is further configured to: adjust an operational characteristic of the welding type power supply or the wire feeder to form the droplets in response to at least one of the temperature or the geometric characteristic; and control application of the droplets to the part, wherein the plurality of droplets is configured to build up the part ([0070]-[0073]).
Matthews does not teach adjusting an operational characteristic of the system to form droplets of the plurality of droplets with varying sizes, and controlling application of the droplets with varying sizes.
Sachs teaches (Fig. 1) an additive manufacturing system (three-dimensional printer 100) wherein an operational characteristic of the system is adjusted to form a plurality of droplets (liquid 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Matthews to incorporate the teachings of Sachs to include adjusting an operational characteristic of the system to form droplets of the plurality of droplets with varying sizes and controlling application of the droplets with varying sizes. Doing so enables depositing metal on the surface of the object being manufactured with a greater degree of accuracy.
Regarding claim 17, Matthews further teaches (Fig. 1) that the part (115) is disposed on a substrate configured to support and moderate temperature of the part during the additive manufacturing process ([0023]-[0025]).
Regarding claim 18, Matthews further teaches that the operational characteristic corresponds to a wire feeder operational characteristic or a welding system operational characteristic ([0072]).
Regarding claim 19, Matthews further teaches that the wire feeder operational characteristic comprises a wire feeder motor speed, a wire feeder motor direction, a wire oscillation frequency, a torque, or a motor angle ([0072]).
Regarding claim 20, Matthews further teaches that the welding system comprises a welding type power supply and a welding type torch, the welding system operational characteristic comprises a torch travel speed, a torch travel angle, a contact to work distance, a power output, or a power output waveform ([0021], Fig. 4A-B and [0032]-[0032], Fig. 5 and [0041]-[0043]).
Response to Arguments
Applicant’s arguments 7/19/2021 with respect to the claims have been considered but are moot because the new group of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Applicant generically argued against the prior art, but this was not specific to the rejection as currently made. As such, while considered, arguments do not overcome or fully apply to the rejection as made and are thus moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763